 

EXHIBIT 10.199

 

AMENDMENT NO. 17 TO CREDIT AND SECURITY AGREEMENT AND LIMITED WAIVER

 

 

THIS AMENDMENT NO. 17 TO CREDIT AND SECURITY AGREEMENT AND LIMITED WAIVER (this
“Amendment”) is made as of this 22nd day of April, 2019, by and among TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation, TWINLAB HOLDINGS, INC., a Michigan
corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB CORPORATION, a
Delaware corporation, NUTRASCIENCE LABS, INC., a Delaware corporation (formerly
known as TCC CM Subco I, Inc.), NUTRASCIENCE LABS IP CORPORATION, a Delaware
corporation (formerly known as TCC CM Subco II, Inc.), ORGANIC HOLDINGS LLC, a
Delaware limited liability company, RESERVE LIFE ORGANICS, LLC, a Delaware
limited liability company, RESVITALE, LLC, a Delaware limited liability company,
RE-BODY, LLC, a Delaware limited liability company, INNOVITAMIN ORGANICS, LLC, a
Delaware limited liability company, ORGANICS MANAGEMENT LLC, a Delaware limited
liability company, COCOAWELL, LLC, a Delaware limited liability company,
FEMBODY, LLC, a Delaware limited liability company, RESERVE LIFE NUTRITION,
L.L.C., a Delaware limited liability company, INNOVITA SPECIALTY DISTRIBUTION
LLC, a Delaware limited liability company, and JOIE ESSANCE, LLC, a Delaware
limited liability company (each of the foregoing Persons being referred to
herein individually as a “Borrower”, and collectively as “Borrowers”), and
MIDCAP FUNDING IV TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Funding X Trust (as Agent for Lenders, “Agent”, and individually, as
a Lender), and the other financial institutions or other entities from time to
time parties to the Existing Credit Agreement referenced below, each as a
Lender.

 

RECITALS

 

A.     Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (the “Original
Agreement”) (as amended by that certain Amendment No. 1 to Credit and Security
Agreement and Limited Consent dated as of February 4, 2015, by that certain
Amendment No. 2 to Credit and Security Agreement and Limited Consent dated as of
April 7, 2015, by that certain Amendment No. 3 to Credit and Security Agreement
and Limited Consent dated as of April 30, 2015, by that certain Amendment No. 4
to Credit and Security Agreement and Limited Waiver dated as of June 30, 2015,
by that certain Amendment No. 5 to Credit and Security Agreement and Limited
Consent dated as of June 30, 2015, by that certain Amendment No. 6 to Credit and
Security Agreement, Limited Consent and Limited Waiver dated as of September 9,
2015, by that certain Amendment No. 7 and Joinder Agreement to Credit and
Security Agreement dated as of October 5, 2015, by that certain Amendment No. 8
to Credit and Security Agreement dated as of January 28, 2016, by that certain
Amendment No. 9 to Credit and Security Agreement dated as of April 5, 2016, by
that certain Amendment No. 10 to Credit and Security Agreement dated as of
August 11, 2016, but effective as of July 29, 2016, by that certain Amendment
No. 11 to Credit and Security Agreement dated as of September 1, 2016, by that
certain Amendment No. 12 to Credit and Security Agreement and Limited Consent
dated as of December 2, 2017, by that certain Amendment No. 13 to Credit and
Security Agreement and Limited Consent dated as of August 30, 2017, by that
certain Amendment No. 14 to Credit and Security Agreement and Limited Waiver
dated as of March 22, 2018, by that certain Amendment No. 15 to Credit and
Security Agreement dated as of December 4, 2018, and by that certain Amendment
No. 16 to Credit and Security Agreement (the “Sixteenth Amendment”) dated as of
January 22, 2019 (the “Existing Credit Agreement”), Agent and Lenders agreed to
make available to Borrowers a secured revolving credit facility in an amended
principal amount of up to $5,000,000 from time to time (as amended, modified,
supplemented, extended and restated from time to time). Capitalized terms used
but not otherwise defined in this Amendment shall have the meanings set forth in
the Existing Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

B.     Borrowers have failed to satisfy Section 6.2 (Minimum Adjusted EBITDA) of
the Credit Agreement because Borrowers’ Adjusted EBITDA was less than $1,400,000
with respect to the measurement period from January 1, 2018 to December 31,
2018, and such failure constitutes an Event of Default under the Credit
Agreement (the “Existing Event of Default”). Borrowers have requested that Agent
and the Lenders waive the Existing Event of Default, and Agent and Lenders have
agreed to do so, in accordance with the terms and subject to the conditions set
forth herein

 

C.     Borrowers have requested that the Administrative Agent and the Lenders
agree to amend the Existing Credit Agreement to, among other things, (i) extend
the Commitment Expiry Date, (ii) increase the Revolving Loan Commitment Amount
from $5,000,000 to $12,000,000, (iii) modify the financial covenants and (iv)
revise other provisions.

 

D.      Borrowers, Agent and Lenders have agreed to amend the Existing Credit
Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.     Recitals. This Amendment shall constitute a Financing Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.     Amendments to Existing Credit Agreement.     

 

(a)   Original Agreement. The Original Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit and Security Agreement attached as
Exhibit A hereto. So as to avoid any confusion, Exhibit A sets forth the
operative terms of the Existing Credit Agreement after giving effect to this
Amendment (as may be as further amended, modified, supplemented, extended and
restated from time to time, the “Credit Agreement”), but does not include any
Annexes, Exhibits or Schedules.

 

 

--------------------------------------------------------------------------------

 

 

(b)    Annex A. Annex A to the Existing Credit Agreement containing the
Commitment Annex is hereby amended and restated as set forth on Exhibit B
attached to and made a part of this Amendment.

 

(c)   Exhibit B. Exhibit B to the Existing Credit Agreement containing the
Compliance Certificate is hereby amended and restated as set forth on Exhibit C
attached to and made a part of this Amendment.

 

(d)   Certain Schedules. Schedules 3.4, 3.17, 3.19, 5.1, 5.14 and 9.2 to the
Existing Credit Agreement are hereby amended and restated as set forth on
Exhibit D attached to and made a part of this Amendment, and shall be deemed to
be given as of the date of this Amendment.

 

3.     Limited Waiver. Each of the Borrowers hereby acknowledges and agrees that
the Existing Event of Default continues to exist as of the date hereof. At the
request of and as an accommodation to Borrowers and subject to the terms and
conditions set forth herein, Agent and Lenders hereby waive the Existing Event
of Default. The limited waiver set forth in this Section 3 is effective solely
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) except as expressly provided herein, be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Financing Document; (b) prejudice any right that Agent
or the Lenders have or may have in the future under or in connection with the
Credit Agreement or any other Financing Document, including, without limitation,
the rights of the Agent under Section 2.1(b)(i) of the Credit Agreement; (c)
waive any other Event of Default that may exist as of the date hereof; (d) waive
compliance with Section 6.2 of the Credit Agreement for any period other than
with respect to the measurement period from January 1, 2018 to December 31,
2018; or (e) establish a custom or course of dealing among any of the Credit
Parties, on the one hand, or Agent or any Lender, on the other hand.

 

4.     Confirmation of Representations and Warranties; Reaffirmation of Security
Interest. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Existing Credit Agreement are, after giving effect
to this Amendment and the transactions contemplated hereby, true and correct
with respect to such Borrower as of the date hereof to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date or except as specifically
amended pursuant to the terms of this Amendment, and (b) covenants to perform
its respective obligations under the Existing Credit Agreement. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral.

 

4.     Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower, and is enforceable against each of the Borrowers in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

 

--------------------------------------------------------------------------------

 

 

5.      Costs and Fees. In consideration of Agent’s agreement to enter into this
Amendment, Borrower shall pay to Agent a modification fee equal to One Hundred
Twenty Thousand and No/100 Dollars ($120,000.00) (the “Modification Fee”). The
Modification Fee shall be fully earned upon the execution of this Amendment.
Borrowers will be given a $33,333.33 credit towards the Modification Fee for a
fee paid in connection with the Sixteenth Amendment. Furthermore, Borrowers
shall be responsible for the payment of all reasonable costs and fees of Agent’s
counsel incurred in connection with the preparation of this Amendment and any
related documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed. Borrowers hereby authorize Agent to deduct all of such fees set forth
in this Section 5 from the proceeds of one or more Revolving Loans made under
the Existing Credit Agreement after giving effect to this Amendment.

 

6.      Conditions to Effectiveness. This Amendment shall become effective as of
the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)     Borrowers shall have delivered to Agent this Amendment, duly executed by
an authorized officer of each Borrower;

 

(b)     Borrowers shall have delivered to Agent an Amended and Restated
Revolving Loan Note, duly executed by an authorized officer of each Borrower;

 

(c)     all representations and warranties of Borrowers contained herein shall
be true and correct in all material respects as of the Effective Date (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof); and

 

(d)     Agent shall have received from Borrowers all of the fees owing pursuant
to this Amendment and Agent’s reasonable out-of-pocket legal fees and expenses.

 

7.     Post-Seventeenth Amendment Closing Requirements. Borrowers shall satisfy
and complete each of the following obligations, or provide Agent each of the
items listed below, as applicable, on or before the date indicated below, all to
the satisfaction of Agent in its sole and absolute discretion:

 

(a)     As soon as possible, but in any case within thirty (30) days of the
Seventeenth Amendment Closing Date, Borrowers shall deliver or cause to be
delivered to Agent, an updated Schedule 3.17 (Material Contracts) and an updated
Schedule 3.19 (Intellectual Property), such Schedule being deemed to be given as
of the Seventeenth Amendment Closing Date.     

 

(b)     As soon as possible, but in any case within fourteen (14) days of the
Seventeenth Amendment Closing Date, Borrowers shall deliver or cause to be
delivered to Agent fully executed Deposit Account Control Agreements in form and
substance satisfactory to Agent with respect to each of the deposit accounts at
Bank of America ending in (i) 5106, (ii) 5119 and (iii) 4089.

 

(c)     As soon as possible, but in any case within thirty (30) days of the
Seventeenth Amendment Closing Date, Borrowers shall deliver or cause to be
delivered to Agent one or more fully executed Grants of Security Interest in
Patent and Trademarks in form and substance satisfactory to Agent with respect
to all of the U.S. registered intellectual property of Borrowers not subject to
such an agreement in favor of Agent as of the Seventeenth Amendment Closing
Date.

 

 

--------------------------------------------------------------------------------

 

 

(d)     As soon as possible, but in any case within ninety (90) days of the
Seventeenth Amendment Closing Date, Borrowers shall deliver or cause to be
delivered to Agent fully-executed copies of amendments to the Subordinated Debt
Documents extending the maturity date of each of the Penta Debt, JL-BBNC Debt,
Golisano Holdings Debt, Great Harbor Debt and Little Harbor Debt to be no
earlier than October 22, 2021, and otherwise in form and substance satisfactory
to Agent in all respects or provide evidence such Debt has been discharged in
full, provided that no portion of the Revolving Loans or the Collateral shall be
used, directly or indirectly, to make payment on such Subordinated Debt.

 

(e)     On or before August 31, 2020, the Borrowers shall (i) deliver or cause
to be delivered to Agent fully-executed copies of amendments to the Subordinated
Debt Documents extending the maturity date of the Macatawa Debt to be no earlier
than six months after the Commitment Expiry Date, and otherwise in form and
substance satisfactory to Agent in all respects, (ii) refinance the Macatawa
Debt with Refinancing Debt having a maturity date no earlier than October 22,
2021 or (iii) obtain the written consent of the Agent to the repayment of the
Macatawa Debt at its current maturity date of November 30, 2020, which consent
may be withheld in the Agent’s sole and absolute discretion.

 

8.     Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

9.     No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Existing Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed, except
as expressly provided in this Amendment, as a waiver of any existing Defaults or
Events of Default under the Existing Credit Agreement or other Financing
Documents or any of Agent’s rights and remedies in respect of such Defaults or
Events of Default. This Amendment (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Existing Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

10.   Affirmation. Except as specifically amended and waived pursuant to the
terms hereof, the Existing Credit Agreement and all other Financing Documents
(and all covenants, terms, conditions and agreements therein) shall remain in
full force and effect, and are hereby ratified and confirmed in all respects by
Borrowers. Each Borrower covenants and agrees to comply with all of the terms,
covenants and conditions of the Existing Credit Agreement (as amended and
modified hereby) and the Financing Documents, notwithstanding any prior course
of conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.

 

11.    Miscellaneous.

 

(a)     Reference to the Effect on the Existing Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Existing Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import
shall mean and be a reference to the Existing Credit Agreement, as amended and
modified by this Amendment. Except as specifically amended and waived above, the
Existing Credit Agreement, and all other Financing Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by Borrowers.

 

(b)     Incorporation of Existing Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification), Section 12.8 (Governing Law;
Submission to Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the
Existing Credit Agreement are incorporated herein by reference to the same
extent as if reproduced herein in their entirety.

 

(c)      Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)     Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

12.  Note.  As of the February 13, 2019, Lender has determined not to evidence
its Revolving Loan Commitment or any portion of its Obligations under the Credit
Agreement by a Note from Borrowers.  Agent shall maintain a record of the
Lenders and their respective amounts in accordance with the terms of the Credit
Agreement.  Borrowers acknowledge and agree that all outstanding Obligations,
including, without limitation, principal and interest under the Note as of the
date hereof continue in full force and effect and the cancellation of the Note
shall not constitute a novation of any of the Obligations evidenced by the Note

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

 

AGENT: MIDCAP FUNDING IV TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust                 By: Apollo
Capital Management, L.P.,         its investment manager                 By:

Apollo Capital Management GP, LLC,

        its general partner                           By: /s/ Maurice Amsellem
(SEAL)     Name: Maurice Amsellem       Title: Authorized Signatory            
                      LENDER: MIDCAP FUNDING IV TRUST, a Delaware statutory
trust, as successor-by-assignment from MidCap Financial Trust                
By: Apollo Capital Management, L.P.,         its investment manager            
    By: Apollo Capital Management GP, LLC,         its general partner          
                By: /s/ Maurice Amsellem (SEAL)     Name: Maurice Amsellem      
Title:  Authorized Signatory    

                   

 

--------------------------------------------------------------------------------

 

 

BORROWERS:  TWINLAB CONSOLIDATED HOLDINGS, INC.       TWINLAB CONSOLIDATION
CORPORATION       TWINLAB HOLDINGS, INC.       TWINLAB CORPORATION        ISI
BRANDS, INC.       NUTRASCIENCE LABS, INC.       NUTRASCIENCE LABS IP
CORPORATION                       By: /s/Anthony Zolezzi (SEAL)     Name:
Anthony Zolezzi       Title: Chief Executive Officer                          
ORGANIC HOLDINGS LLC                       By: /s/Anthony Zolezzi (SEAL)    
Name: Anthony Zolezzi       Title: Sole Manager                          
RESERVE LIFE ORGANICS, LLC       RESVITALE, LLC       RE-BODY, LLC      
INNOVITAMIN ORGANICS, LLC       ORGANICS MANAGEMENT LLC       COCOAWELL, LLC    
  FEMBODY, LLC       RESERVE LIFE NUTRITION, L.L.C.       INNOVITA SPECIALTY
DISTRIBUTION LLC       JOIE ESSANCE, LLC                           By: ORGANIC
HOLDINGS LLC,         its sole Member                 By: /s/Anthony Zolezzi
(SEAL)     Name: Anthony Zolezzi       Title:  Sole Manager    

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Existing Credit Agreement

After Giving Effect To Amendment No. 17

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Commitment Annex

 

 

 

--------------------------------------------------------------------------------

 

 

Annex A to Credit Agreement (Commitment Annex)

 

 

Lender

 

Revolving Loan

Commitment

Amount

 

Revolving Loan

Commitment

Percentage

MidCap Funding IV Trust

 

$12,000,000

 

100%

TOTALS

 

$12,000,000

 

100%

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Compliance Certificate

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B to Credit Agreement (FORM OF Compliance Certificate)

 

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is given by _____________________, a Responsible
Officer of TWINLAB CONSOLIDATION CORPORATION (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of January 22,
2015 among the Borrower Representative, TWINLAB CONSOLIDATED HOLDINGS, INC.,
TWINLAB HOLDINGS, INC., ISI BRANDS INC., TWINLAB CORPORATION, NUTRASCIENCE LABS,
INC.(formerly known as TCC CM Subco I, Inc.), NUTRASCIENCE LABS IP CORPORATION
(formerly known as TCC CM Subco II, Inc.), ORGANIC HOLDINGS LLC, RESERVE LIFE
ORGANICS, LLC, RESVITALE, LLC, RE-BODY, LLC, INNOVITAMIN ORGANICS, LLC, ORGANICS
MANAGEMENT LLC, COCOAWELL, LLC, FEMBODY, LLC, RESERVE LIFE NUTRITION, L.L.C.,
INNOVITA SPECIALTY DISTRIBUTION, LLC, JOIE ESSANCE, LLC and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Funding IV Trust, as successor by assignment from MidCap Funding X Trust
(successor by assignment from MidCap Financial Trust), individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)     the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;

 

(b)     I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

 

(c)     except as noted on Schedule 2 attached hereto, the Credit Agreement
contains a complete and accurate list of all business locations of Borrowers and
Guarantors and all names under which Borrowers and Guarantors currently conduct
business; Schedule 2 specifically notes any changes in the names under which any
Borrower or Guarantor conduct business;

 

 

--------------------------------------------------------------------------------

 

 

(d)     except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral or (ii) any failure of any Borrower or
Guarantors to make required payments of withholding or other tax obligations of
any Borrower or Guarantors during the accounting period to which the attached
statements pertain or any subsequent period.

 

(e)     Schedule 5.14 to the Credit Agreement contains a complete and accurate
statement of all deposit accounts and investment accounts maintained by
Borrowers and Guarantors;

 

(f)     except as noted on Schedule 4 attached hereto and Schedule 3.6 to the
Credit Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against any Borrower or Guarantor;
(ii)     inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of any Borrower or
Guarantor; or (iii) any default by any Borrower or Guarantor under any Material
Contract to which it is a party.

 

(g)     except as noted on Schedule 5 attached hereto, no Borrower or Guarantor
has acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.17 to the
Credit Agreement or any Schedule 5 to any previous Compliance Certificate
delivered by the Company to Agent.

 

(j)     except as noted on Schedule 6 attached hereto, no Borrower or Guarantor
has acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit
Rights, Instruments, Documents or Investment Property that has not previously
been reported to Agent on any Schedule 6 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.

 

(k)     except as noted on Schedule 7 attached hereto, no Borrower or Guarantor
is aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent.

 

(l)      Borrowers and Guarantors (if any) are in compliance with the covenants
contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made: [See attached
worksheets]. Such calculations and the certifications contained therein are
true, correct and complete.

 

 

--------------------------------------------------------------------------------

 

 

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

 

Sincerely,

        TWINLAB CONSOLIDATION CORPORATION         By:     Name:     Title:  

 

 

--------------------------------------------------------------------------------

 

 

Adjusted EBITDA Worksheet (Attachment to Compliance Certificate)

 

EBITDA for the applicable period is calculated as follows, in each case,
determined on a consolidated basis in accordance with GAAP:

               

Net Income for the period of the Borrowers, being the consolidated net income
(or loss) of the Borrowers and their Subsidiaries for the period in question,
after giving effect to deduction for provision for all operating expenses, all
taxes and reserves (including reserves for deferred taxes) and all other proper
deductions, all determined in accordance with GAAP; provided, however, that for
purposes of calculating Net Income, there shall be excluded and no effect shall
be given to (a) one-time extraordinary income items, as determined in accordance
with GAAP, and (b) any Net Income attributable to any Subsidiary to the extent
that any Borrower (or any Subsidiary through which such Borrower owns the
subject Subsidiary) is prohibited (bylaw, contract minority ownership rights or
otherwise) from receiving a distribution of such Net Income from such
Subsidiary:

  $

 

          Minus:

Any extraordinary gains, interest income, non-operating income, non-cash income
and income tax benefits and decreases in any change in LIFO or any other
inventory reserves for the period

  $

 

          Plus:

non-cash extraordinary losses (including non-cash expenses with respect to stock
option and stock based employee compensation programs), Interest Expense, income
taxes, depreciation and amortization and increases in any change in LIFO
reserves for the period

  $

 

         

EBITDA for the Defined Period:

  $

 

          Plus:

any expenses relating to Acquisitions through the end of Fiscal Year 2015, plus
severance payments and other costs relating to permanent headcount reductions,
all as determined by GAAP, plus a one-time addback for a non-recurring lease
payment to be made in order to terminate the Florida Lease of up to $2,000,000,
which termination of the Florida Lease will be on terms and conditions
satisfactory to the Agent.

  $

 

         

Adjusted EBITDA for the Defined Period

  $

 

 

 

--------------------------------------------------------------------------------

 

 

Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

 

Fixed Charge Coverage Ratio for the applicable period is calculated as the ratio
of:                                     Adjusted EBITDA for the period
(calculated pursuant to the Adjusted EBITDA Worksheet)   $

 

          Plus: cash received during such period for Equity Interests so long as
such cash is used as working capital and such cash is not received more than two
times in any trailing-twelve-months period   $             Minus: Capital
Expenditures not financed by the seller of the capital asset or by a third party
lender made (to the extent not already incurred in a prior period) or incurred
during such period   $

 

          Minus: cash taxes paid during such period, to the extent greater than
zero   $

 

          Minus: Permitted Distributions under clause (d) of the definition of
that term   $             Total for the period:    

 

      $             To                   Fixed Charges for the applicable
period, which is calculated with respect to the Borrowers and their Subsidiaries
determined on a consolidated basis in accordance with GAAP, the sum, without
duplication, as follows:    

 

          Cash Interest Expense paid during such period (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense),   $                       Plus: principal payments paid in cash in
respect of Debt paid during such period, including cash payments with respect to
Capital Leases, but excluding principal payments made on the Revolving Loans   $
            Plus: all Permitted Distributions (other than Permitted
Distributions under clause (d) of the definition of that term) and other
distributions paid in cash during such period   $             Fixed Charges for
the applicable period:   $             Ratio:        

 

 

--------------------------------------------------------------------------------

 

 

Minimum Liquidity Worksheet (Attachment to Compliance Certificate)

 

Revolving Loan Availability plus cash and cash equivalents that are (a) owned by
any Borrower, and (b) not subject to any Lien other than a Lien in favor of
Agent, excluding, however, any cash and cash equivalents in a specified amount
pledged to or held by Agent to secure a specified Obligation in that amount.   $
           

 

 

--------------------------------------------------------------------------------

 

 

Covenant Compliance:                             Minimum Adjusted EBIDTA   $    
                    Minimum Fixed Charge Coverage Ratio for the period          
to 1.0                 Minimum Liquidity   $                         In
Compliance       Yes/No

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Schedules 3.4, 3.17, 3.19, 5.1, 5.14 and 9.2

 

 